Citation Nr: 0336479	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  01-09 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
(West 2002).

2.  Entitlement to Dependents' and Survivors' Educational 
Assistance (DEA) under the provisions of Chapter 35, Title 38 
of the United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel

INTRODUCTION

The veteran served on active duty from September 1949 to 
September 1969.  He died in November 1999.  The appellant is 
the veteran's surviving spouse.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision the RO denied entitlement to service 
connection for the cause of the veteran's death, and denied 
entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 
and DEA.  

The appellant's claims were previously before the Board in 
October 2002, at which time the Board denied entitlement to 
service connection for the cause of the veteran's death.  
That issue is, therefore, no longer under consideration by 
the Board.  See 38 C.F.R. § 20.1100 (2003).  

In October 2002 the Board stayed adjudication of the 
appellant's claim for DIC benefits pursuant to 38 U.S.C.A. 
§ 1318 in accordance with the directions of the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) in 
its decision in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I).  The Board also found that entitlement 
to DEA was inextricably intertwined with the issue of 
entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 
and accordingly deferred adjudication of the DEA.

In NOVA I, the Federal Circuit directed VA to conduct 
expedited rulemaking which would either explain why certain 
VA regulations [38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106] 
were inconsistent or revise the regulations so that they are 
consistent.  In a document published in the Federal Register 
on April 5, 2002 (67 Fed. Reg. 16,309-17), VA amended 38 
C.F.R. § 20.1106.  In a decision issued in January 2003, the 
Federal Circuit found that the April 2002 revision to 
38 C.F.R. § 20.1106 was sufficient to resolve the discrepancy 
with 38 C.F.R. § 3.22, except in the situation in which new 
and material evidence was being submitted to reopen a 
previously denied claim.  See National Organization of 
Veterans' Advocates, Inc., v. Secretary of Veterans Affairs, 
314 F.3d 1375 (Fed. Cir. 2003) (NOVA II).  The Federal 
Circuit then continued the stay on processing appeals 
relating to entitlement to DIC benefits under 38 C.F.R. 
§§ 1311(a)(2) and 1318 where a survivor seeks reopening of a 
claim that was finally denied during the veteran's lifetime, 
but lifted the stay on all other DIC claims.  Because the 
appellant's claim does not involve the issue of new and 
material evidence pertaining to a claim denied during the 
veteran's lifetime, the stay is no longer applicable to the 
appellant's claim.  The RO has, therefore, returned the case 
to the Board for adjudication of the remaining issues on 
appeal.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After having reviewed the record on appeal, and in light of 
recent developments which have an impact of this appeal, the 
Board has concluded that a remand is warranted.

Additional evidentiary development

The appellant contends that she is entitled to DIC benefits 
because the veteran developed adenocarcinoma due to Agent 
Orange exposure while serving in Korea.  
She submitted evidence, evidently taken from an Internet 
Website, to the effect that defoliants had been used by the 
United States Army along the Demilitarized Zone (DMZ) in 
Korea.

In March 2003 the Veterans Benefits Administration (VBA) 
provided guidance to all ROs regarding exposure to Agent 
Orange for veterans serving in locations other than Vietnam, 
primarily Korea.  The Department of Defense has provided 
information to VA indicating that Agent Orange was used from 
April 1968 through July 1969 along the DMZ in Korea.  The 
organizational components serving near the DMZ zone at the 
time the Agent Orange was used included units of the 2nd 
Infantry Division.  The veteran's service personnel records 
show that he served in Korea from May 1967 to June 1968, at 
which time he was assigned to the Headquarters and 
Headquarters Company, 2nd Engineer Battalion, 2nd Infantry.  
The appellant presented a private medical opinion indicating 
that the metastatic adenocarcinoma, primary site unknown, 
that caused his death was possibly related to his exposure to 
Agent Orange.  

To the extent that the information provided by the Department 
of Defense may be relevant to the appellant's claim for DIC 
benefits, the RO should consider that evidence in re-
adjudicating the appellant's claim.   

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)].  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

Among other directives, the VCAA expanded the duty of VA to 
notify claimants and their representatives with respect to 
providing requisite evidence.  Subsequent decisions of the 
United States Court of Appeals for Veterans Claims (the 
Court) have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to a 
claimant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA]. 

In this case, the appellant has not been specifically advised 
in accordance with the VCAA, as interpreted by the Court in 
Quartuccio, as to what evidence would substantiate her claim 
and, if existent, which portion of that information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, VA will attempt to obtain on behalf of the 
claimant.  A remand in this case is, therefore, required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  

Accordingly, the case is remanded to the VBA for the 
following:

1.  The VBA must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the VBA 
should re-adjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the VBA.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by VBA.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs VBA to 
provide expeditious handling of all cases that have been 
remanded by the Board.  See M21-1, Part IV, paras. 8.43 and 
38.02.




	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


